Order entered September 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00524-CV

                          BRIAN CAYCE BERTRAND, Appellant

                                              V.

                      JOHN DAVID BERTRAND, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15646

                                          ORDER
       Before the Court are appellant’s August 28, 2013 motion for leave to file a late-filed

brief, appellant’s September 3, 2013 motion to amend its brief, and appellees’ August 21, 2013

motion in opposition to the motion to extend the time to file a brief and motion to dismiss the

appeal for want of prosecution. We GRANT appellant’s September 3, 2013 motion to amend its

brief TO THE EXTENT that appellant shall file his brief on or before September 6, 2013.

       We DENY appellees’ motion to dismiss the appeal. We DENY as moot appellant’s

August 28, 2013 motion.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE